On the court’s own motion, appeal taken as of right by defendant-appellant David Pik International, Inc., dismissed, without costs, upon the ground that said appellant is not aggrieved by the modification at the Appellate Division (CPLR 5601 [a] [iii]).
Motion for leave to appeal by defendant-appellant David Pik International, Inc., denied, with $20 costs and necessary reproduction disbursements.
On the court’s own motion, cross appeal taken as of right by plaintiff-appellant Harlow Apparel, Inc., dismissed, without costs, upon the ground that cross appellant is not a “party aggrieved” (CPLR 5511).